Citation Nr: 0942473	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-20 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from 
January 1965 to January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The case has been before the Board previously, and 
was remanded in April 2008 for further evidentiary 
development.  Associated claims for service connection for 
hypertension and ischemic heart disease were also remanded at 
this time, and following development, were granted.  As the 
granting of those claims represents a full allowance of the 
benefits sought, no further action is needed with regard to 
them, and the single issue of entitlement to an evaluation in 
excess of 10 percent for residuals of prostate cancer is ripe 
for appellate review.  


FINDING OF FACT

The Veteran had a radical prostatectomy is 1994 and, although 
not having an active malignancy, has developed urinary 
incontinency in the form of urine leakage along with a 
frequent need to void up to five times nightly; the Veteran 
uses up to two absorbent pads throughout a 24-hour period, 
and does not have the need of an assistive device.  


CONCLUSION OF LAW

A 40 percent disability evaluation, but no more than 40 
percent, for residuals of prostate cancer is warranted.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.59, 4.115a, 4.115b Diagnostic Code 7528 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Board is satisfied that the mandates of the VCAA have 
been met in this case.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  In July 2003, March 2004, and July 2008 (post-
adjudicative) letters to the Veteran, he was informed about 
the information and evidence not of record that is necessary 
to substantiate his increased rating claim; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
In addition, a post-adjudicative letter provided the Veteran 
notice regarding the evidence and information needed to 
establish a disability rating and effective dates, as 
outlined in Dingess-Hartman.     

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
of Appeals for Veterans Claims held that more specific notice 
was necessary for an increased rating claim, to include 
providing the applicable rating criteria.  Vazquez-Flores 
was, however, recently overruled in part, eliminating the 
requirement that such notice must include information about 
the diagnostic code under which a disability is rated, and 
notice about the impact of the disability on daily life.  See 
Vazquez-Flores v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. 
Cir. Sept. 4, 2009).  In any event, while not required, the 
Veteran was provided with the specific language of the 
diagnostic criteria in post-adjudicatory documents associated 
with the statement of the case.  

It is also pertinent to note that the Veteran is represented 
by the Veterans of Foreign Wars of the United States (VFW), 
and that organization is presumed to have knowledge of the 
applicable criteria for rating spine disorders and also 
understanding what is necessary to substantiate a claim for 
service connection.  Neither the Veteran nor his 
representative have pled prejudicial error with respect to 
the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided thorough VA urology examinations.  These evaluations 
are adequate for rating purposes; there is no duty to provide 
another examination or a medical opinion.  See 38 C.F.R. 
§§ 3.326, 3.327 (2008). 

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Analysis

The Veteran contends that his service-connected prostate 
disorder, characterized as residuals of prostate cancer, has 
increased in severity to the point that a higher level of 
compensation is warranted.  Essentially, the Veteran asserts 
that his condition has gotten worse, and that the currently 
assigned 10 percent rating does not adequately contemplate 
the severity of his condition.  

The Veteran was diagnosed with prostate cancer in 1994, and 
underwent a radical prostatectomy at that time.  He has been 
free of malignancy since then; however, he alleges that he 
recently began experiencing difficulty with increased urinary 
frequency as well as incontinency.  He has been given two VA 
examinations that address the severity of the condition, with 
the earliest of these having been afforded in October 2003.  
In the associated report, the Veteran complained of a mild 
frequency of urination, but, stated that he has a 
considerable urgency of urination.  That is, once the Veteran 
got the urge to urinate, he needed to void or else he would 
have incontinence issues.  Following the initial surgery, the 
Veteran did not complain about incontinence, with the 2003 VA 
examination being the earliest documented finding of this 
symptom.  The Veteran did report, at the time of the 
examination, that he wore an absorbent undergarment to bed at 
night, and that he also required the use of an absorbent 
paper towel during the day.  

The most recent examination was afforded in March 2009, and 
it was again reported that the Veteran had problems with 
incontinency.  The examiner stated that he could not explain 
why the Veteran was incontinent 15 years after his prostate 
removal, and that upon examination, a 35cc post-void residual 
existed which is "quite acceptable."  The Veteran did not 
specifically mention how many times he needs to void, or how 
often he needs to change his absorbent undergarments during 
the subjective interview.  There is, however, a statement in 
the file submitted with the Veteran's initial claim that 
mentions frequency.  In a submission to the RO, dated in 
November 2006, the Veteran stated that he has to get up five 
or more times nightly to urinate, and that he had to change 
his pads "several times" a day.  Given this testimony, 
along with the 2003 VA examination report which documented 
the wearing of two absorbent garments daily, the lack of 
documentation in the 2009 examination becomes less 
troublesome in determining the current level of severity.  
Indeed, the Veteran's statements combined with his initial 
examination results give an adequate description of what his 
current disability picture is.  

Malignant neoplasms of the genitourinary system are rated 
under Code 7528, and the regulatory criteria provides for a 
100 percent rating if a current malignancy is present.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7528.  Residuals are to 
be evaluated based on the provisions of 38 C.F.R. § 4.115a as 
pertains to voiding deficiency or renal deficiency.  Id.  As 
the Veteran does not have (and does not allege to have ever 
had) renal dysfunction, the severity of his condition is to 
be assessed on the basis of voiding dysfunction.  See 
38 C.F.R. § 4.115a.  The Veteran has not alleged obstructed 
voiding, thus his voiding deficiency is to be rated under the 
provisions of the regulation pertaining to urinary frequency 
or urine leakage, whichever gives him the most advantageous 
rating.  Id.  Thus, under the provision regarding urinary 
frequency, the Veteran would be entitled to a 20 percent 
evaluation if he had a daytime voiding interval between one 
and two hours, or; awakening to void three to four times per 
night.  As far as urine leakage (incontinency) is concerned, 
he would be entitled to a 20 percent rating if his absorbent 
pads required changing less than two times a day.  Id.  The 
next highest 40 percent rating is available when there is a 
daytime interval of less than one hour; or, awakening to void 
five or more times a night; or, regarding leakage, if 
absorbent materials must be changed two to four times daily.  
Finally, a 60 percent rating can be assigned (for urine 
leakage only) if the Veteran requires the use of an appliance 
or must change his absorbent materials more than four times a 
day.  See 38 C.F.R. § 4.115a.    

The Veteran has stated that he wears a paper towel during the 
day and an absorbent diaper throughout the night, and has 
testified that when he does not wear this, he must get up to 
void approximately five or more times nightly.  As a 
layperson, these are symptoms and activities on which he is 
competent to report, as they are easily perceivable through 
the senses.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Indeed, the most recent VA examiner confirmed that 
urinary frequency/leakage is a subjective complaint, and thus 
can only be assessed by the Veteran.  There is no reason to 
doubt the Veteran's credibility, and his own competent 
testimony regarding his symptoms has established a need to 
void five times nightly/or a need for two absorbent pads 
during a 24 hour period.  Thus, the Veteran has satisfied the 
requirement for a 40 percent evaluation under both urinary 
frequency and leakage guidelines, and his disability will be 
raised to that level.  Regarding entitlement to a 60 percent 
rating, the Veteran has not shown the need of an assistive 
device and has not made a complaint of needing to change his 
absorbent materials more than four times during the day.  
Thus, under the schedular criteria, the requirements for the 
highest 60 percent rating have not been met, and as the 
preponderance of the evidence does not support the award of 
the 60 percent rating, there is no duty to resolve reasonable 
doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.115a; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Veteran has not shown that his residuals of prostate 
cancer have caused him to have a marked interference with the 
ability to hold employment, or, alternatively, have caused a 
need for frequent hospitalization.  Although the Veteran is 
unemployed, there is nothing in the record suggesting that 
this is due to the residuals of prostate cancer, as the 
Veteran stated in a VA cardiac examination that it is his 
heart condition which has precluded him from holding steady 
employment.  Simply, there is nothing so unique in the 
disability picture to take it outside the norm, and the claim 
will not be remanded for a referral to the Director of VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 40 percent disability evaluation for residuals of prostate 
cancer is granted, subject to the statutes and regulations 
governing the payment of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


